Detailed Office Action
	The communication dated 6/24/2021 has been entered and fully considered. Claims 1-10 are withdrawn from examination. Claims 1-16 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II (claims 11-16) in the reply filed on 6/24/2021 is acknowledged. Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/24/2021.
Claim Objections
Claims 12-15 are objected to because of the following informalities:
Claim 12 (lines 14 and 17), claim 13 (line 4), claim 14 (lines 10 and 11), and claim 15 (line 3): add “of the first and of the second type” after “the powder material”. This is to be consistent with the same limitation in claim 11, line 27.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the layer of compacted ceramic powder" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner replaces this limitation with “the layer of compacted powder” that is recited in claim 11, line 6.
Claim 16 recites the limitation of “a graphic decoration” twice in lines 6-8. This limitation is already recited in this claim and in line 3. Therefore, it is not clear that the two subsequent graphical decorations are the same as the original one or they are different. For the purpose of examination, the Examiner interpret them as the same.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over VALLI (WO-2005068146-A2), hereinafter VALLI, in view of REMONDINI (EP-1787779-A2), hereinafter REMONDINI. Note that the italicized text below are the instant claims.
Regarding claims 11 and 15, VALLI discloses A method for manufacturing ceramic articles {[abstract]}, the method comprising: 
a compacting step, during which a powder material comprising ceramic powder is compacted in the area of a work station so as to obtain a layer of compacted powder (claim 11) {[P12, lines 5-8] note that pressing station is the work station}; 
a conveying step, during which the powder material is transported in a substantially continuous manner by a conveyor assembly along a first portion of a given path in a feeding direction from an input station to the work station (claim 11) {[P4, line 15-19], [FIG. 1] first portion is in the direction of arrow from 38 to the work station 5, 3 is the input station},
and the layer of compacted powder is transported by the conveyor assembly along a second portion of the given path from the work station to an output station (claim 11) {[FIG. 1] after pressing station 5, the layer 100 is compacted and the second portion of the path is from station 5 to the output station 61}; 
and a feeding step, during which the powder material is fed onto a part of the conveyor assembly in the area of the input station by means of a feeding assembly, wherein, the conveying step and the feeding step are at least partially simultaneous (claim 11) {[P4, line 15-19], [FIG. 1] 3 is the feeding assembly, note that it simultaneously drops powder layer 100 onto conveyor 2 while 2 is traveling} ; 
wherein the feeding assembly comprises a first feeding device, which feeds, during the feeding step, a powder material of a first type, and a second feeding device, which feeds, during the feeding step, a powder material of a second type; wherein the powder material of the first type is of a color that is different from the color of the powder material of the second type (claim 11) {[P4, lines 21-24] note that three feeding device are shown so first and second is disclosed}.
wherein the feeding assembly comprises a third containment chamber, which contains the powder material received from the first and the second feeding device and transfers the powder material to the conveyor assembly in the area of the input station (claim 15) {[FIG. 1] 34 is the third containment chamber that receives the powders from 32 and transfers them to the conveyor 2}; 
wherein the third containment chamber is arranged between the first and the second feeding device on one side and the conveyor assembly on the other side (claim 15) {[FIG. 1]}; 
wherein, the third containment chamber is arranged under the first and the second feeding device and above the conveyor assembly (claim 15) {[FIG. 1]}
Regarding the last limitations of claims 11 and 15, VALLI discloses a controller for controlling the feeding device and their sequence of opening and closing and thus their powder distribution according  to prearranged paths {[P5, lines 11-14], [P13, lines 19-20]} thus disclosing this portion of the last limitation of claim 11: a control unit controls the feeding assembly so as to change the distribution of the powder material of the first and of the second type in a transverse direction to the feeding direction {[FIG. 1] note the feed direction is horizontal and powder distribution is fed vertically thus transverse}.
VALLI, however, is silent on a control scheme or logic that is fed into its processor to efficiently perform the control operation. As such, one of ordinary skill in the art would have been motivated to look to prior art to determine what control logic can be used.
wherein during the conveying step, a detection device detects how much the conveyor assembly transports the powder material along the given path in the feeding direction (claim 11) {[0042] note teaching of advancing speed of conveyor 10, [FIG. 1] note controller 60 is in communication with the roller of conveyor 10 (roller not numbered) and thus detects how far 10 moves and at what speed, the Examiner notes that the detection device recited in claim 11 as shown in instant FIG. 1 (numeral 19) is very similar to that of REMONDINI}; 
wherein during the feeding step, a control unit controls the feeding assembly so as to change the distribution of the powder material of the first and of the second type in a transverse direction to the feeding direction depending on data detected by the detection device and on a reference distribution of the powder material of the first and of the second type to be obtained in the powder material transported by the conveyor assembly (claim 11) {see above for teaching of VALLI regarding the control unit and distribution of the two powders, [abstract] note teaching on detecting coordination of profile that act as the reference distribution, [0042] note adjusting the speed of 10 or how far it goes bases on the reference distribution that is obtained}.
wherein a second detection device, detects the level of powder material inside the third containment chamber (claim 15) {[0030], [FIG. 1] 20 is the second detection device, [abstract] note teaching on detecting level profile}; 
wherein the control unit operates the feeding assembly depending on the level of powder material detected inside the third containment chamber; wherein, the control unit enables the introduction of the powder material into the third containment chamber when the second detection device detects a level of powder material below a reference value (claim 15) {[0042] note the controller controls loading into the third chamber 2, also note that detector 20 detects points in the profile that correspond to the height or level of powder in chamber 2, [abstract] note teaching on detecting coordination of profile that act as the reference distribution}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated teachings of REMONDINI regarding a control logic in the method of VALLI, so that the processor of VALLI {[P13, line 1]} can efficiently control the distribution of powder. As discussed above, VALLI is silent on a control logic and there is motivation for an artisan to look to prior art.
The advantage of the control method of REMONDINI is that ceramic tile can be produced in a reproducible and repeatable manner while maintaining a high production speed {[0009]}.
The Examiner notes that incorporation of the teaching of REMONDINI in the method of VALLI necessitates the inclusion of the conveyor detection system in the conveyor roller and the optical system 20 of REMONDINI {[FIG. 1]}. Since the systems of VALLI and REMONDINI are very similar, this incorporation can be easily accomplished.
Regarding claim 12, VALLI discloses wherein the first feeding device comprises a respective first containment chamber containing the powder material of the first type and having a respective first output mouth, whose longitudinal extension is transverse to the feeding direction {[FIG. 1] 32 is the chamber with its extension perpendicular to the arrow or feed direction and the bottom of 32 is the output mouth}; 
wherein the second feeding device comprises a respective second containment chamber containing the powder material of the second type and having a respective second output mouth, whose longitudinal extension is transverse to the feeding direction {[FIG. 1] 32 is the chamber with its extension perpendicular to the arrow or feed direction and the bottom of 32 is the output mouth}; 
wherein the first output mouth has respective first passage areas arranged in succession along the longitudinal extension of the first output mouth; wherein the second output mouth has respective second passage areas arranged in succession along the longitudinal extension of the second output mouth {see above, the opening of each chamber 32 are opening areas (note each area comprises of a number of smaller areas along the longitudinal extension that are connected to each other to form the big area of the exit)}; 
wherein the feeding assembly further comprises an operating device, which is designed to enable the output of the powder material selectively through one or more of the first and the second passage areas; wherein during the feeding step, the control unit operates the operating device so that the powder material selectively passes through one or more of the first or the second passage areas {[P5, lines 11-14] note control unit controls each distribution conduit by opening closing thus selective operation, note gate valve have an operating device the enables opening and closing of the valve}.
Regarding claim 13, VALLI discloses wherein the operating device comprises a plurality of operating units, each of which is arranged in the area of a respective first and/or second passage area and is designed to adjust the passage of the powder material through the first and/or second passage area; wherein the control unit controls each operating unit independently of the other operating units {[P5, lines 11-14] shut-off gate valves opening/closing mechanism are the operating units and since control unit can modify their sequence, it indicates independently operated}.
Regarding claim 16, REMONDINI discloses further comprising a printing step {[0043] tracing is interpreted as printing}, 
during which a graphic decoration is created over the layer of compacted ceramic powder transported by the conveyor assembly in the area of a printing station along the given path {[FIG. 1] 40 are the printing station that create the graphic decoration, [FIG. 2] 102 is the graphic decoration}; 
wherein the control unit controls the printing step so as to create a graphic decoration coordinated with said reference distribution so that a graphic decoration with a particular color is reproduced in the area of the powder material of the first type {[0042], [0008] note the teaching that tracing of veins (or decoration) is along separation thus in the area of the first type of material or the border of the first and second type}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated teachings of REMONDINI into the method of VALLI and have included the surface decoration printing or tracing of veins in the system of VALLI. The advantage of this printing step as disclosed by REMONDINI is production of ceramic tile that resembles natural stones and has the visible or aesthetic appearance of natural stone {[0001], [0002]}. 
[P1, lines 10-13]}, thus one of ordinary skill in the art would have been motivated to look to prior art to determine appropriate methods to achieve this objective.
Regarding the remainder limitation of claim 16 “which takes place after the compacting step and downstream of the work station” REMONDINI is silent on where this printing station is located.
However, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have rearranged the printing station and have placed it after the compacting station, since it has been held that a mere rearrangement of steps or elements without modification of the operation of device involves only routine skill in the art {see MPEP 2144.04 (VI)(C)}. 
One would have been motivated to have located the printing station after compacting station, since the separation lines are permanently fixed and will no longer shifts upon further transfer and thus tracing them is more convenient.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over VALLI and REMONDINI as applied to claim 11 above, and further in view of CHENVITHEESUK (EP-2065150-A1), hereinafter CHENVITHEESUK. Note that the italicized text below are the instant claims
Regarding claim 14, combination of VALLI and REMONDINI teaches all the limitations of claim 11 as described above, this combination further teaches wherein the control unit feeds the reference distribution along a path through a reference front depending on the data detected by the detection device {see claim 11 above regarding ; 
wherein the reference front has a plurality of positions, each of which corresponds to a first passage area and to a second passage area, which are adjacent to one another; wherein the control unit operates the feeding assembly so as to enable the output of the powder material at a specific time through the first and/or second passage areas depending on the type of powder material indicated at the specific time, in the reference distribution, and in the positions of the reference front corresponding to said passage areas {see the combination of VALLI and REMONDINI teaching above regarding claim 11 and operation of the feed devices}.
The combination above however is silent on the controller operating based on a virtual path and virtual reference front. The Examiner interprets the term virtual as a pre-coded program that is input into the controller and its processor, since it is virtual and does not actually exist as a physical path in the actual system.
In the same field of endeavor that is related to ceramic tile and vein patterning of these tiles, CHENVITHEESUK discloses precoding values in the software of the control system and operation, thus creating the virtual path and reference front {[0016]}.
At the effective filing date of the instant invention it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of CHENVITHEESUK in the combination method of VALLI and REMONDININ and have included a pre-coded virtual path in the software of the controller of the combination above. 
[0005], [0016]}.
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             

/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748